         Case 2:19-mj-00072-jmc Document 1-1 Filed 05/06/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA                          USDC - VT
                                                                                      2:19-mj-72-1
UNITED STATES OF AMERICA                      :     CRIMINAL NO.

               v.                             :     DATE FILED:

GEORGE ALEXANDER                              :     VIOLATION:
                                                    18 U.S.C. ' 2250 (failure to register as a
                                              :     sex offender - 1 count)

                                        INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

               From at least October 2, 2018 to on or about November 13, 2018, in the Eastern

District of Pennsylvania and elsewhere, the defendant

                                   GEORGE ALEXANDER,

being required to register under the Sex Offender Registration and Notification Act, and having

traveled in interstate commerce, knowingly failed to update a registration as required by the Sex

Offender Registration and Notification Act.

               In violation of Title 18, United States Code, Section 2250.


                                                    A TRUE BILL:



                                                    GRAND JURY FOREPERSON



WILLIAM M. McSWAIN
United States Attorney
